DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/157119 A1) which incorporates by reference in its entirety Jing et al. (US 2010/0035039) and as evidenced by the Polymer Properties Database Solubility Parameter Table.
Regarding claim 1, Yu (Page 1, lines 28-33) teaches a multilayer article including a first microfiltration member layer (base material) and a first silica layer comprising a 
While Yu does not explicitly state the density of the layer, given these adjustabilities and that the teachings of Yu encompass materials and amounts of materials that can be the same as in the instant application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the teachings of Yu encompass layers with a density value as claimed. 

Regarding claims 3 and 4, the silica particles can have an average particle diameter as claimed and can have a chain of beads morphology (Page 8, lines 12-25 and Page 9, lines 32-36).
Regarding claim 5, the total weight of the silica particles in the layer fully encompasses the claimed weight range (Page 9, lines 7-16).
Regarding claim 6, as evidence by the Polymer Properties Database Solubility Parameter Table, the average solubility parameter of poly(vinyl alcohol) is 30.5 MPa1/2. Thus, the teaching of Yu encompass a polymer with a solubility parameter as claimed. 
Regarding claims 7 and 8, the base material can be a polycarbonate (Page 14, lines 4-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




April 5, 2021